          Case 1:21-cr-00108-TSC Document 42 Filed 07/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                               :          Case No. 21-CR-108 (TSC)
                                                       :
               v.                                      :
                                                       :
MICHAEL JOSEPH FOY,                                    :
                                                       :
                               Defendant.              :

                        GOVERNMENT’S NOTICE TO THE COURT

       After a careful review and extensive examination of all issues related to the Court’s pretrial

release from detention Order of this defendant on June 30, 2021, the United States has determined

at this time not to appeal this Court’s pretrial release Order.



                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               D.C. Bar No. 415793
                                               By: /s/ Emory V. Cole
                                               EMORY V. COLE
                                               Assistant United States Attorney
                                               PA. Bar Number 49136
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-7692
                                               Emory.Cole@usdoj.gov
          Case 1:21-cr-00108-TSC Document 42 Filed 07/02/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2021, I caused a copy of the foregoing to be served on

counsel of record via electronic filing.


                                                      /s/ Emory V. Cole
                                                      Emory V. Cole
                                                      Assistant United States Attorney




                                                2
